DETAILED ACTION
The following Office action concerns a restriction requirement for Patent Application No. 16/788,228.  Claims 1-17 are pending in the application.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. § 121:
I.	Claims 1-11 and 16, drawn to an elastomeric conductive composite for moldable interconnect, classified in class H01B1/22.
II.	Claims 12-15, drawn to an array of elements held in an insulating substrate, classified in class H05K1/09.
III.	Claim 17, drawn to a method of using a moldable interconnect, classified in class C08L2203/20. 
Basis of Restrictions
Inventions I and II are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as a conductive composite and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.  Therefore, Inventions I and II are distinct.
Inventions I and III are related as product and process of use.  The inventions are distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product  (MPEP § 806.05(h)).  In the instant case, the conductive composite of Group I can be used in a materially different process than the process of Group III.  Therefore, inventions I and III are distinct.
Inventions II and III are related as product and process of use.  The inventions are distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product  (MPEP § 806.05(h)).  In the instant case, process for using the product as claimed can be practiced with another materially different product because the process does not require an array of elements held in an insulating substrate.  Therefore, inventions II and III are distinct.
Restriction for examination purposes as indicated is proper because all of these inventions are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the prior art for all groups of claims would have to be searched independently.
Further Information
The elections may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. 1.144.  If claims are added after the election, the applicant must indicate which of these claims read upon the elected invention and/or the elected species.
If the applicant traverses on the ground that the inventions or the species are not patentably distinct, the applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants, or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention and/or species.
If the examiner has required restriction between product claims and process claims and the applicant elects claims directed to the product, and all product claims are subsequently found allowable, the withdrawn process claims that include all the limitations of the allowable product claims should be considered for rejoinder.  All of the claims directed to a nonelected process invention must include all the limitations of an allowable product claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. §§ 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        January 21, 2022